Citation Nr: 0102176	
Decision Date: 01/26/01    Archive Date: 01/31/01	

DOCKET NO.  97-04 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for alcoholism and drug 
dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2000, the RO, in a separate rating determination, denied 
entitlement to compensation benefits 38 U.S.C.A. § 1151 (West 
1991) for a right eye condition.  The veteran was notified of 
this determination that month.  He has not appealed this 
determination.  Accordingly, this issue has been fully 
adjudicated and is not before the Board at this time.


FINDINGS OF FACT

1.  VA has fulfilled the duty to assist the veteran in the 
development of all facts pertinent to his claims and all 
available, relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  No health care provider has diagnosed the veteran with 
post-traumatic stress disorder (PTSD) or drug or alcohol 
abuse associated with the veteran's active service.

3.  The veteran has provided no meaningful information which 
would provide a basis to refer this case to the Center for 
Research of Unit Records (CRUR), previously known as the 
Environmental Support Group, for clarification of any claimed 
stressors.

4.  The veteran has received no awards or decorations noting 
that he engaged in combat with the enemy.  Based on the 
evidence of record, including the veteran's own statements, 
he did not engage in combat with the enemy.

5.  Service records or other credible supporting evidence 
does not verify the claimed stressors.

6.  The veteran's alcoholism and chronic substance abuse are 
the result of his own willful misconduct.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1154, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).

2.  A claim of entitlement to service connection for 
alcoholism and substance abuse on either a direct or 
secondary basis lacks legal merit.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records make no reference to PTSD or PTSD-
related symptoms.  Service personnel records make no 
reference to combat or combat-related activities.  At a 
separation evaluation in June 1973, the veteran described his 
health as excellent.  However, he also noted treatment for 
detoxification in a Nuremberg, Germany, hospital.  At this 
time, the veteran specifically denied frequent trouble 
sleeping, depressed or excessive worry, or nervous trouble of 
any sort.  The veteran's psychiatric condition was found to 
be normal.  He was discharged from active service in July 
1973.

In his initial claims for VA compensation, the veteran made 
no reference to PTSD or drug or alcohol abuse associated with 
active service.

In a June 1982 VA examination, the veteran was diagnosed with 
an organic personality syndrome.  In January 1984 psychiatric 
evaluation, the veteran was diagnosed with an organic 
personality syndrome.  No reference was made to PTSD or drug 
or alcohol abuse associated with the veteran's active 
service.  In a January 1986 VA psychiatric evaluation, the 
veteran specifically denied any relationship with his 
military experience to his current psychiatric 
symptomatology.  While in the service, he worked as a 
mechanic.  He specifically denied any need for psychiatric 
treatment while in the military.  The veteran reported that 
he was unemployed and unable to work due to memory 
disturbances and neurological problems since a head injury 
many years following his discharge from active service.  The 
veteran was diagnosed with an organic brain syndrome 
secondary to head trauma with resultant decreased memory and 
intellectual impairment.  An adjustment disorder with mixed 
emotional features, including depression and anxiety in 
association with his poorly coping with his organic brain 
syndrome, was reported.

The veteran filed a claim seeking service connection for PTSD 
and his drug and alcohol abuse.  In June 1996, the RO 
requested the veteran to furnish a description of his 
traumatic events in service.  In a June 1996 response, he 
noted that he had served on active duty at a young age and 
lacked emotional maturity.  He indicated that men returning 
from Vietnam to Germany who used alcohol and drugs on a 
regular basis influenced him.  It was also noted that there 
were large numbers of men coming into his base in Germany 
from extended field maneuvers who would raid the PX for beer 
and supplies.  He indicated that he was involved in some 
fighting regarding these incidents.  It was also noted that 
there were many fights that were started over racial 
tensions.  The veteran noted the use of speed and sleeping 
pills during his service.

In a VA PTSD psychiatric evaluation held in June 1996, the 
veteran indicated that he did drugs and alcohol with Vietnam 
veterans.  Mental status examination revealed psychomotor 
retardation was present.  His affect was somewhat blunted and 
his mood was depressed.  Thinking showed no presence of any 
psychotic material, no hallucinations, no delusional ideas 
and no loose associations.  The veteran was diagnosed with 
alcohol dependence, opioid dependence, cocaine dependence, 
and a traumatic brain injury.  The examiner indicated that 
the stressors that were present for this veteran were the 
residual effects from his traumatic brain injury.  This 
traumatic brain injury occurred many years following his 
discharge from active service.

Medical records were obtained by the RO in order to assist 
the veteran in the development of his claims.  
Hospitalization reports were obtained, including a June 1987 
VA hospitalization report in which the veteran specifically 
denied any PTSD symptoms.  The veteran did note an alcohol 
problem for 15 years and stated "that's what the general 
discharge was all about," relating to the fact that he had 
received a general discharge, although under honorable 
conditions.  Extensive treatment of the veteran's drug and 
alcohol abuse was noted in a series of hospitalizations.  The 
veteran's organic personality disorder was also noted.  
However, no health care provider has associated this 
condition with the veteran's active service.  Further, PTSD 
was not diagnosed.  In a July 1987 VA hospitalization, it was 
noted that the veteran was a very poor historian secondary to 
his trauma.

In his notice of disagreement and substantive appeal, the 
veteran made no reference to additional medical records or 
evidence in support of his claims.  In his January 1997 
substantive appeal, the veteran stated that he wished to rest 
his case on the evidence of record.  Written argument was 
received from the veteran's representative in September and 
November 2000.

II.  The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change of law brought about by the Veterans' 
Claims Assistance Act of 2000, the issue of whether these 
claims are well grounded will not be addressed by the Board.  
The critical issue in this case is whether the VA has 
fulfilled the duty to assist mandated by statute and recent 
legislation.  Based on a review of this case, including the 
numerous VA evaluations, VA hospitalizations, and the efforts 
of the RO to obtain all pertinent medical records, the Board 
finds that the duty to assist has been fulfilled.  The RO has 
made every effort to obtain medical records that would 
support the veteran's claims.  Further, the veteran has 
undergone a complete VA psychiatric evaluation on several 
occasions.  

The Board has considered whether this claim should be 
remanded to the RO for stressor verification.  However, the 
veteran has totally failed to provide specific dates, names, 
or places for the incidents in question.  Instead, he 
provides general information that provides no meaningful 
basis to submit this case for stressor verification to CRUR 
or any other source.  Further, the veteran has never been 
diagnosed with PTSD.  In any event, the Board must point out 
that in the absence of such specifics as the date these 
alleged stressors occurred or without providing the complete 
names of any other individuals involved, it would require 
pure speculation to link any of the accounts the veteran has 
noted with information that CRUR could provide.  Pure 
speculation cannot raise the level of reasonable doubt.  
38 C.F.R. § 3.102 (2000), much less provide critical 
supporting evidence of alleged stressors.

The importance of additional information to clarify the 
veteran's alleged stressors was made clear to the veteran in 
the RO's June 1996 letter to the veteran.  Without this 
needed information, submission of this case to CRUR would be 
a useless gesture, based on information that could not 
possibly provide a basis to allow the PTSD claim.  
Consequently, the Board finds that the duty to assist has 
been fulfilled under both the old and new regulations and 
statutes.  The VA has made a reasonable effort to assist the 
veteran in obtaining all necessary evidence, the application 
is substantially complete, and the veteran has been notified 
of what evidence is necessary to submit.  A VA examination 
has been performed.  There is of record evidence that will 
permit a decision in the case.  Accordingly, the Board may 
proceed with the adjudication of the veteran's claims.

III.  Entitlement to Service Connection for PTSD

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Under the 
provisions for direct service connection for PTSD under 
38 C.F.R. § 3.304(f) (2000), service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125 (2000)(diagnosis of mental 
disorder); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 394 (1996).  The VA regulation was changed in June 
1999 to conform to the Court's determination in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  As the Cohen determination 
was in effect when the RO reviewed this case, the Board finds 
no prejudice to the veteran in proceeding with this case at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In this case, the veteran has never been diagnosed with PTSD.  
The veteran has also specifically denied that he engaged in 
combat with the enemy.  Consequently, in accordance with 
VAOPGCPREC 12-99 (October 18, 1999), the Board has determined 
that the veteran has not engaged in combat with the enemy as 
defined in 38 U.S.C.A. § 1154(b) (West 1991).

Where the record does not reflect that the claimant engaged 
in combat with the enemy under 38 U.S.C.A. § 1154(b) his 
assertions, standing alone, cannot as a matter of law provide 
evidence to establish that he "engaged in combat with the 
enemy" or that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, as a 
matter of law, "credible supporting evidence that the 
claimed [in-] service event actually occurred" cannot be 
provided by medical opinion based on a post-medical 
examination.  Moreau v. Brown, 9 Vet. App. 394-96.  This 
means that "other credible supporting evidence from any 
source" must be provided.  

The Board has attempted to list the veteran's alleged 
stressors in service, though they are unclear.  They appear 
to include his involvement in several fistfights with fellow 
servicemen.  In this case, the Board specifically finds that 
the veteran has failed to supply "credible" evidence in 
support of his inservice stressors.  None of the veteran's 
alleged stressors in service have been confirmed and the 
undersigned can find no basis by which the assertions could 
be confirmed by the VA or any other federal agency.  

As PTSD has not been diagnosed and the veteran's alleged 
stressors cannot be confirmed, the Board must deny the claim 
of service connection for PTSD.  There is no collaboration of 
the veteran's stressors and no health care provider has 
diagnosed the veteran with PTSD.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim of service connection for PTSD.
 

IV.  Entitlement to Service Connection for Drug and Alcohol 
Abuse

Generally, service connection requires that the evidence 
establish that a particular injury or disease resulting in 
chronic disability was incurred or aggravated by service, but 
no compensation shall be paid if the disability is the result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  The law provides that drug and alcohol abuse cannot 
itself be service-connected.  38 U.S.C.A. § 105(a) (West 
1991). 

Prior to November 1990, disabilities secondary to alcoholism 
were not deemed to be subject to an absolute "willful 
misconduct" bar.  The VA regulation at that time stated that 
"[o]rganic diseases and disabilities which are a secondary 
result of the chronic use of alcohol as a beverage, whether 
out of compulsion or otherwise, will not be considered of 
willful misconduct origin."  38 C.F.R. § 3.301(c)(2) (in 
effective prior to November 1990).  It was for the express 
purpose of precluding payment of compensation for certain 
secondary effects arising from willful misconduct, including 
injuries or disease incurred during service as the result of 
the abuse of alcohol or drugs, that 38 U.S.C.A. § 1110 was 
amended by the Omnibus Budget and Reconciliation Act of 1990, 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388-1, 1388-351 
(1990) (OBRA). 

As amended, 38 U.S.C.A. § 1110 now provides that "no 
compensation shall be paid if the disability is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs."  The statutory amendment applied only to claims 
filed after October 31, 1990.  See OBRA, § 8052(b).  
Therefore, under the law in effect beginning on November 1, 
1990, as amended, alcohol dependence and substance abuse are 
deemed by statute to be the result of willful misconduct and 
cannot themselves be service-connected.  See 38 U.S.C.A. §§ 
105(a), 1110 (West 1991).

The corresponding regulations provide that alcohol abuse and 
drug abuse, unless they are a "secondary result" of an 
"organic disease or disability," are considered to be 
"willful misconduct."  See 38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3) (2000).  The simple drinking of alcohol is not of 
itself willful misconduct; however, the deliberate drinking 
of a known poisonous substance or under conditions which 
would raise a presumption to that effect will be considered 
willful misconduct.  If drinking alcohol to enjoy its 
intoxicating effects results proximately and immediately in 
disability, such disability will be considered the result of 
the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  
Likewise, the isolated and infrequent use of drugs by itself 
will not be considered willful misconduct; however, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct. 38 C.F.R. § 
3.301(c)(3).

In VAOPGCPREC 2-98 (February 10, 1998), the VA General 
Counsel held that § 8052 prohibits a grant of "direct 
service connection" for drug or alcohol abuse on the basis 
of incurrence or aggravation in line of duty during service.  
The General Counsel apparently held, however, that 
prohibition in 38 U.S.C.A. § 105(a), as amended by Congress 
in 1990, against granting service connection for drug or 
alcohol abuse is "inapplicable to determination of whether a 
disability is proximately due to or the result of a service-
connected disease or injury and, therefore, does not itself 
preclude secondary service connection of a substance abuse 
disability."  However, the VA General Counsel has also held 
that, even assuming secondary service connection was granted 
for a substance abuse disability, no compensation benefits 
would be payable for such disability with respect to a claim 
filed after October 31, 1990.  The veteran in this case filed 
his claim well after October 31, 1990.   In this context, the 
Board notes that in VAOPGCPREC 7-99 (June 9, 1999), the VA 
General Counsel restated these fundamental conclusions.  
Accordingly, as VAOPGCPREC 7-99 merely restates the prior 
conclusions, there is no basis to return the matter to the RO 
for consideration of this opinion.  Bernard v. Brown, 4 Vet. 
App. 384 (1993). 
 
The General Counsel opinions are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 1991).  Accordingly, even if the 
Board were to award the veteran secondary service connection 
for drug and alcohol abuse, no compensation benefits would be 
payable.  In any event, based on the evidence cited above, 
the Board must deny this claim.  

The veteran is not competent to diagnose himself with a 
disability and then associate this disability to an alleged 
service-connected condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  In this case, the veteran appears to 
contend that his drug and alcohol abuse is related to his 
PTSD.  However, the Board has denied the claim of service 
connection for PTSD.  Further, no competent medical 
professional has diagnosed the veteran's alcohol and drug 
abuse as being caused by PTSD.  Accordingly, the claim of 
entitlement to service connection for drug and alcohol abuse 
secondary to the veteran's alleged PTSD is denied.  

While the veteran has indicated that his history of drug and 
alcohol abuse began during his active service, there is no 
competent medical evidence that supports this conclusion.  In 
any event, for the reasons noted above, the veteran's claim 
of service connection for drug and alcohol abuse cannot be 
allowed.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for drug and alcohol abuse 
is denied.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 

